Order, Supreme Court, New York County, entered on March 30, 1976, granting the motion of plaintiff, Vincent Luongo, to amend his complaint by increasing the ad damnum clauses therein, unanimously reversed, on the law, the facts and in the exercise of discretion and motion denied, without costs and without disbursements. The bill of particulars served by plaintiffs in May, 1975 indicates knowledge by them, at that time, of the nature and extent of the injuries sustained by plaintiff, Vincent Luongo, and of the possibility of future surgery. The motion was made seven months after plaintiffs had filed their note of issue and statement of readiness. "Further, on an application of this nature there should be submitted plaintiff’s affidavit of merits showing the merits of the case, the reasons for the delay and the fact that the increase is warranted by reason of facts which have recently come to the attention of the plaintiff and excusing the failure or negligence necessitating the amendment so far as these facts are within the knowledge of the plaintiff.” (Koi v P. S. & M. Catering Corp., 15 AD2d 775, 776; also, see, Ferrari v Paramount Plumbing & Heating Co., 20 AD2d 878.) This has not been done in the case at bar. Concur&emdash;Stevens, P. J., Markewich, Kupferman, Capozzoli and Lane, JJ.